DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 6/22/2018. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 10/31/2018 is being considered.

Drawings
The drawings are objected to because the shading in Figures 1A-1B and 9 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, “the steps” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “the steps of:”.
Claim 15, “the step” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “the step of”.
Claim 16, “the cutting step” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “step”.

Claim 18, “the step” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “the step of”.
Claim 19, “the steps” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “executing the steps of”.
Claim 20, “the steps” is indefinite because the limitation lacks antecedent basis. This rejection can be overcome by deleting “the steps of:”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kajikawa (JP 2008-75397) (‘Kajikawa’) (as cited by applicant).
Claim 1, Kajikawa provides a joint for a structure that includes at least one rod 11 and a plurality of cables (c, 20; Fig. 4), each cable having an outside diameter (Fig. 4), the joint comprising:
(a) a rod end 30 that is affixable to the rod so that the rod has a rod centerline (centerline of 11; Fig. 6) that passes through the rod end (Fig. 4), the rod end including a mechanism 60 that allows the rod end to pivot about a center point that is on the rod 
(b) a cable attachment device (70; annotated Fig. 4 of Kajikawa shown below in Examiner’s Notes) that is couplable to each of the plurality of cables and that is coupled to the rod end, the cable attachment device configured to hold each of the plurality of cables coupled thereto in a relationship to the rod end so that each of the plurality of cables has a cable centerline (annotated Fig. 4 of Kajikawa shown below in Examiner’s Notes) that intersects the center point so as to minimize any moments from the rod or the cables on the joint (translation [0024], [0025]; Figs. 3-5).
Claim 13, Kajikawa provides a tensegrity structure that includes a plurality of joints (30; each unit is a pair; translation [0023]) according to the joint of Claim 1 (see rejection of claim 1 as above).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia, the position, .

Examiner’s Notes

    PNG
    media_image1.png
    359
    395
    media_image1.png
    Greyscale

Annotated Fig. 4 of Kajikawa (JP 2008-75397)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635